Citation Nr: 1342261	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

 Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent evaluation, effective from March 7, 2011.  A notice of disagreement was received in February 2012, a statement of the case was issued in February 2012, and substantive appeal was received in May 2012.  By rating decision in February, the RO increased the rating to 50 percent, also effective from March 7, 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO's assignment of the current 50 percent rating for PTSD is based in large part on findings shown on VA examination in December 2011.  A good number of the symptoms listed in the rating criteria were not reflected in this examination report, and a Global Assessment of Functioning (GAF) score of 55 was assigned.  In May 2012, an undated report was received from two psychologists, Melvin Canell, Ed. D. and Brad Bigelow, Ed. D.  The Veteran argues that this private report shows a more severe disability picture and specifically points to GAF scores noted in the private report to be in the 40's.  

The Board stresses that a GAF score by itself is not determinative of the proper rating to be assigned.  The regulatory criteria set forth examples of various PTSD symptoms which are to be considered for various percentage disability ratings.  

However, the Board is troubled by the fact that the private report does not appear to reflect that date of the private examination.  If the private examination was conducted subsequent to the December 2011 VA examination, then the question arises as to whether there has been a worsening of the PTSD since the VA examination.  Under the particular circumstances of this case, the Board believes that additional VA examination is appropriate to fully assist the Veteran. 

Finally, the Board recognizes that a claim of total disability rating based on individual unemployability due to service connected disability (TDIU), when raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the record included a statement from the Veteran to the effect that the PTSD has an impact on his work.  However, the evidence suggests that the Veteran is still fully employed.  Moreover, it appears the RO sent the Veteran a form to complete to file a TDIU claim, but he has not returned the form.  It is therefore unclear whether the Veteran is pursuing a TDIU in connection with the present increased rating claim.  In view of the need for further development as discussed above, clarification from the Veteran regarding a possible TDIU claim is appropriate. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to contact Melvin Canell, Ed. D. and Brad Bigelow, Ed. D. and request that they furnish:  

     a) clarification of the date of the examination upon which they based the report received by the RO in May 2012; and 

     b) copies of any additional reports reflecting their treatment of the Veteran. 

2.  The RO should contact the Veteran and his representative and request clarification as to whether the Veteran wishes to pursue a TDIU claim.  If so, he should be asked to furnish appropriate information regarding his education, employment history, and current employment. 

3.  After completion of the above to the extent possible, the Veteran should be scheduled for a VA  PTSD examination.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for PTSD.  A GAF score should be assigned.  The examiner should offer an opinion on the degree of social and occupational impairment resulting from the PTSD. 

4.  The RO should then review the expanded record and determine if a higher rating is warranted for the Veteran's PTSD.  If the Veteran clarifies that he is pursuing a TDIU claim, then the RO should also furnish VCAA notice, develop and formally adjudicate the TDIU issue.  The Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


